UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________X
In re:
                                                           Chapter 7
                                                           Case No. 20-12157 (JLG)
Flywheel Sports Parent, Inc., et al.,


                 Debtors1                                   Jointly administered
    ________________________________ _X



    ORDER GRANTING TRUSTEE’S APPLICATION FOR AN ORDER AUTHORIZING
     REJECTION OF LEASES AND ABANDONMENT OF REMAINING INVENTORY
                    NUNC PRO TUNC TO PETITION DATE

           Angela Tese-Milner, Esq., the Chapter 7 Trustee (hereinafter “Trustee”) of the Chapter 7

estates of Flywheel Sports Parent, Inc., and its affiliated companies 1( “Debtors”), by her attorneys, the

Law Firm of Tese & Milner, having submitted an application pursuant to sections 365 and 554 of Title 11

of the United States Code (the “Bankruptcy Code”) and Rule 6007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) (“Application”) for an order authorizing her to reject the Debtors’

Leases (“Leases”), as set forth in Exhibit A to the Application, and to abandon the Remaining Inventory,

as that term is defined in the Application, nunc pro tunc to the Petition Date, and the Trustee having

decided in the exercise of her business judgment that the Leases should be rejected and the Remaining

Inventory abandoned, and after a hearing on notice, and the relief requested appearing reasonable, now

therefor, it is:

            ORDERED that the Leases be and they hereby are rejected nunc pro tunc to the



1
 The 16 affiliated debtors and their applicable case numbers are as follows: Flywheel Sports Parent, Inc. (20-
12157), Flywheel Sports, Inc. (20-12158), Flywheel Denver Union Station, LLC (20-12159), Flywheel Astor Place
LLC (20-12160), Flywheel Buckhead LLC (20-12161), Flywheel CCDC, LLC (20-12162), Flywheel NM LLC (20-
12163), Flywheel Domain LLC (20-12164), Flywheel Playa Vista, LLC (20-12165), Flywheel Park Avenue LLC
(20-12166), Flywheel San Francisco, LLC (20-12167), Flywheel Santa Monica, LLC (20-12168), Flywheel
Williamsburg LLC (20-12169), Flywheel Topanga, LLC (20-12170), Flywheel Sports Scottsdale, LLC (20-12171),
and Flywheel Walnut Creek LLC (20-12172).
Petition Date; and it is further

         ORDERED that the Remaining Inventory be and it hereby is abandoned nunc pro

tunc to the Petition Date; and it is further

         ORDERED that, the Court shall retain jurisdiction to hear and to determine all

matters arising from, or relating to, the implementation of this Order.

        Dated: New York, New York
               November , 2020                 ____________________________
                                                 Honorable James L. Garrity
                                                 United States Bankruptcy Judge




2
